Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1, 3, 6, 14-15, 17-19, 26, 116, 124, 134, 142, 144-147, 149, 152-153, 155, 157-159, 163, 165-167 and 171-172 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 14-15, 18-20, 41, 45, 51, 53, 55-57, 78, 84, 86, 92, 9-98, 107, 114-116, 125, 131, 134, 141, 145-147, 152, 157 and 165 of copending Application No. 17/410,906 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 14, 19-20, 115-116, 152, 157 and 165 of copending Application No. 17/410,906 teaches the limitations in claims 1 and 152 of current application.  
Regarding claim 1, copending Application No. 17/410,906 teaches a battery comprising: a) an anode case; b) a cathode case comprising (claim 1 of 17/410,906); i) a cathode inner conductive layer comprising aluminum (Al), stainless steel, chromium (Cr), gold (Au), vanadium (V), nickel (Ni), silver (Ag), copper (Cu), magnesium (Mg), zinc (Zn), an alloy thereof, or a combination of any two or more thereof (claims 115-116 of 17/410,906), and ii) a cathode deactivating layer comprising a deactivating metal comprising niobium (Nb), tantalum (Ta), an alloy thereof, or any combination thereof, wherein the cathode deactivating layer has a uniform or varying thickness of 50 um to 200 µm (claims 1 and 8 of 17/410,906) iii) wherein the ratio of the thickness of the cathode deactivating layer to the thickness of the inner conductive layer is from 8:1 to 1:2.5 at least at a point in a bottom portion of the cathode case (claim 14 of 17/410,906), iv) wherein the cathode case has a uniform or varying thickness of 200 um to 250 µm (claim 19 of 17/410,906), v) wherein the cathode case comprises a hem fold structure, wherein the hem fold structure comprises a first side and a second side wherein the first side of the hem fold contacts the second side of the hem fold (claims 19-20 of 17/410,906), vi) and further wherein the cathode inner conductive layer and the cathode deactivating layer are in electrical contact (claim 8 of 17/410,906), c) an electrochemical cell comprising an anode, a cathode, and a separator positioned between the anode and the cathode (claim 1 of 17/410,906); and e) a gasket between the anode case and the cathode case (claim 1 of 17/410,906).
Regarding claim 152, copending Application No. 17/410,906 teaches a cathode case (claims 1, 8 and 152 of 17/410,906) comprising a) a cathode inner conductive layer comprising aluminum (Al), stainless steel, chromium (Cr), gold (Au), vanadium (V), nickel (Ni), silver (Ag), copper (Cu), magnesium (Mg), zinc (Zn), an alloy thereof, or a combination of any two or more thereof (claims 115-116 and 165 of 17/410,906), b) a cathode deactivating layer comprising a deactivating metal comprising Ta, Nb, W, Ti, an alloy thereof, or any combination thereof, wherein the cathode deactivating layer has a uniform or varying thickness of 50 µm to 200 µm (claims 1, 8, 152 and 157 of 17/410,906); c) wherein the ratio of thickness of the cathode deactivating layer to the thickness of the inner conductive layer is from 8:1 to 1:2.5 at least at a point in a bottom portion of the cathode case (claims 14 and 157 of 17/410,906), d) wherein the cathode case has a uniform or varying thickness of 200 um to 250 µm (claim 19 of 17/410,906), and e) further wherein the cathode case comprises a hem fold structure, wherein the hem fold structure comprises a first side and a second side wherein the first side of the hem fold contacts the second side of the hem fold (claims 19-20 of 17/410,906).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723